986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wendell NOLAN, Plaintiff-Appellant,v.UNIVERSITY OF SOUTH CAROLINA;  James Holderman;  JohnMontgomery; Nathan Crystal;  James Berrt;  Christie Barrett;Kenneth Gaines; David Shipley;  Robert Wilcox;  CharlesRandall;  David Owen;  Janet Goings;  Phil Lacy;  SharonWillimas;  Joanne Heiting, Defendants-Appellees.
No. 92-2405.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 16, 1993

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-89-2150-3-OB)
Wendell Nolan, Appellant Pro Se.
William Llewellyn Pope, Knox Livingston Haynsworth, III, Pope & Rodgers, Columbia, South Carolina;  Kelly Elizabeth Shackelford, Office of the United States Attorney, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Wendell Nolan appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Nolan v. University of South Carolina, No. CA-89-2150-3-OB (D.S.C. Oct. 5, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED